


Exhibit 10.1














LICENSE PURCHASE AGREEMENT


among


T-MOBILE LICENSE LLC,


RICHMOND 20 MHZ, LLC


and


NTELOS INC.


 
Dated as of December 1, 2014





--------------------------------------------------------------------------------






LICENSE PURCHASE AGREEMENT
This LICENSE PURCHASE AGREEMENT is entered into as of this 1st day of December,
2014, among (i) each of Richmond 20 MHz, LLC, a Delaware limited liability
company (“Richmond 20”), and NTELOS Inc., a Virginia corporation (“NTELOS” and,
together with Richmond 20, each a “Seller” and, collectively, “Sellers”) and
(ii) T‑Mobile License LLC, a Delaware limited liability company (“Purchaser”).
Each Seller and Purchaser are collectively the “Parties” or, individually, a
“Party” and, as the context requires (i.e., when the applicable provision
describes a two-party relationship or interaction), the Sellers, collectively,
shall be deemed to be a single Party and Purchaser shall be deemed to be the
other Party.
RECITALS
WHEREAS, Sellers have been granted by the Federal Communications Commission the
Broadband Personal Communications Services (“PCS”) licenses listed in Schedule I
(the “Licenses”); and
WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to purchase
from Sellers, the full spectrum bandwidth in the entirety of the geographic area
of the Licenses on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants, conditions and agreements hereinafter set forth, the
Parties agree as follows:
ARTICLE 1
DEFINITIONS
As used in this Agreement, the following terms shall have the meanings set forth
or referenced below:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, alone or through one or more intermediaries, controls, is
controlled by or is under common control with that Person. For purposes of this
definition, “control” (including the terms “controlling” and “controlled”) means
the power to direct or cause the direction of the management and policies of a
Person, directly or indirectly, whether through the ownership of securities or
partnership or other ownership interests, by contract or otherwise.
“Agreement” means this Agreement and all Exhibits and Schedules hereto, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks and foreign exchange markets are open for business in the
County of New York, State of New York and that the FCC is deemed to be open in
accordance with its rules.
“Closing” has the meaning set forth in Section 2.2.
“Closing Conditions” has the meaning set forth in Section 2.2.
“Closing Date” has the meaning set forth in Section 2.2.
“Consents” means all consents and approvals of Governmental Authorities or other
third parties necessary to authorize, approve or permit the Parties hereto to
consummate the transactions contemplated hereunder.

2

--------------------------------------------------------------------------------




“Cost-Sharing Obligations” has the meaning set forth in Section 5.5.
“FCC Applications” has the meaning set forth in Section 5.2(b).
“FCC” means the Federal Communications Commission and any successor entity
thereto.
“FCC Consent” means the consent of the FCC to each of the FCC Applications.
“FCC Rules” means the rules, regulations and orders of the FCC.
“Final Order” means an action or decision that has been granted by the FCC as to
which (i) no request for a stay or similar request is pending, no stay is in
effect, the action or decision has not been vacated, reversed, set aside,
annulled or suspended and any deadline for filing such request that may be
designated by statute or regulation has passed, (ii) no petition for rehearing
or reconsideration or application for review is pending and the time for the
filing of any such petition or application has passed, (iii) the FCC does not
have the action or decision under reconsideration on its own motion and the time
within which it may effect such reconsideration has passed and (iv) no appeal is
pending including other administrative or judicial review, or in effect and any
deadline for filing any such appeal that may be designated by statute or rule
has passed.
“Governmental Authority” means a federal, state or local court, legislature,
governmental agency (including the United States Department of Justice),
commission or regulatory or administrative authority or instrumentality.
“Law” means applicable common law and any statute, ordinance, code or other law,
rule, permit, permit condition, regulation, order, decree, technical or other
standard, requirement or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority.
“Licenses” has the meaning set forth in the first recital.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, conditional sales contract, reversionary interest, transfer
restriction (other than transfer restrictions arising under the FCC Rules),
right of first refusal or right of others therein, voting trust agreement,
preemptive right, or other adverse claim, defect of title or encumbrance of any
nature whatsoever in respect of such asset.
“Losses” has the meaning set forth in Section 8.2.
“NTELOS” has the meaning set forth in the preamble.
“Operating License” means a license, permit, certificate of authority, waiver,
approval, certificate of public convenience and necessity, registration or other
authorization, consent or clearance to construct or operate a facility,
including any emissions, discharges or releases therefrom, or to transact an
activity or business, to construct a tower or to use an asset or process, in
each case issued or granted by a Governmental Authority.
“PCS” has the meaning set forth in the first recital.
“Person” means any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, governmental agency,
cooperative, association, individual or other entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such person as
the context may require.

3

--------------------------------------------------------------------------------




“Purchase Price” has the meaning set forth in Section 2.1(b).
“Purchaser” has the meaning set forth in the preamble.
“Purchaser Indemnified Persons” has the meaning set forth in Section 8.2.
“Richmond 20” has the meaning set forth in the preamble.
“Seller(s)” has the meaning set forth in the Preamble.
“Seller Indemnified Persons” has the meaning set forth in Section 8.3.
“Spectrum Lease” has the meaning set forth in Section 2.3.


ARTICLE 2
SALE OF LICENSES


Section 2.1    Purchase and Sale


(a) At the Closing, Sellers hereby agree to convey, transfer, deliver and assign
to Purchaser, and Purchaser hereby agrees to acquire from Sellers, all right,
title and interest in and to the Licenses, free and clear of all Liens. Sellers
shall not convey any equipment, infrastructure, lease rights, customers, good
will or other tangible or intangible property or rights as part of the
transaction contemplated by this Agreement.


(b) Purchaser hereby agrees to pay to Sellers at the Closing, in consideration
of the Licenses, Fifty-Six Million Dollars (US) ($56,000,000) in immediately
available funds (the “Purchase Price”). In the event the Closing shall occur
after April 15, 2015 except as a result of a default by either Seller, the
Purchase Price shall increase each day after April 15 until the Closing Date by
a daily amount equal to (i) for the period from April 15, 2015 until June 30,
2015, Seven Thousand Twenty-Seven Dollars ($7,027) and (ii) for the period from
June 30, 2015 until November 15, 2015, Three Thousand Three Hundred Twenty-Nine
Dollars ($3,329) (i.e., the amount calculated by applying an annualized
percentage rate of four and one-half percent (4.5%) and adjusted for the
decrease in the amount of leased spectrum starting on June 30, 2015); provided,
however, that in the event the Closing Date is delayed and (x) the term under
the Spectrum Lease for the entirety of the spectrum under Licenses KNLG676 and
WPQL333 expires on a date after June 30, 2015 under Section 2.3, then there
shall be a credit against the increase in the Purchase Price under clauses (i)
and (ii) of this Section 2.1(b) in the amount of $3,698 (i.e., $7,027 minus
$3,329) for each day between (a) the later of June 30, 2015 and the commencement
of the term and (b) the expiration of the term, and (y) the term under the
Spectrum Lease for the B3 spectral portion of License WPQL333 expires on a date
after November 15, 2015 under Section 2.3, then there shall be a credit against
the increase in the Purchase Price under clauses (i) and (ii) of this Section
2.1(b) in the amount of $3,329 for each day between (m) the later of November
15, 2015 and the commencement of the term and (n) the expiration of the term.
The Purchase Price shall be paid by wire transfer and allocated between or among
the applicable Sellers in accordance with instructions provided by Sellers to
Purchaser no less than five (5) days prior to the Closing.


Section 2.2    Closing


The closing of the sale of the Licenses (the “Closing”) shall take place: (i) on
April 15, 2015, if the Closing Conditions have been satisfied or waived (except
those conditions that by their nature will be satisfied at the Closing) at least
five (5) Business Days prior thereto or, (ii) if the Closing Conditions have not
been

4

--------------------------------------------------------------------------------




satisfied or waived (except those conditions that by their nature will be
satisfied at the Closing) at least five (5) Business Days prior to April 15,
2015, on a mutually agreed to date which is no more than five (5) Business Days
after the date on which the Closing Conditions have been satisfied or waived
(except those conditions that by their nature will be satisfied at the Closing),
or (iii) at such other time as may be mutually agreed upon in writing by
Purchaser and Seller. The Closing shall take place upon the terms and subject to
the conditions hereof, by mail, email and electronic funds transfer. The date on
which the Closing occurs is the “Closing Date.”
Section 2.3    Post-Closing Lease


On the Closing Date, Purchaser, as lessor, and Sellers, as lessees, shall enter
into a Short Term De Facto Transfer Lease substantially in the form set forth in
Exhibit B (the “Spectrum Lease”) providing for (i) the lease of the B4 spectral
portion of License WPQL333 (1875-1880 and 1955-1960 MHz) from Purchaser to
Richmond 20 for a term commencing on the Closing Date and ending on the later of
June 30, 2015 or thirty (30) days from the Closing Date (or such lesser period
of days as determined by Richmond 20 prior to Closing); (ii) the lease of
License KNLG676 from Purchaser to NTELOS for a term commencing on the Closing
Date and ending on the later of June 30, 2015 or thirty (30) days from the
Closing Date (or such lesser period of days as determined by NTELOS prior to
Closing); and (iii) the lease of the B3 spectral portion of License WPQL333
(1870-1875 and 1950-1955 MHz) from Purchaser to Richmond 20 for a term
commencing on the Closing Date and ending on the later of November 15, 2015 or
thirty (30) days from the Closing Date (or such lesser period of days as
determined by Richmond 20 prior to Closing). The Parties shall file appropriate
applications with the FCC on Form 608 in “paper copy” format sufficiently in
advance of Closing to enable the term of the Lease to commence on the Closing
Date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLERS


The Sellers hereby jointly and severally represent and warrant to Purchaser that
the statements contained in this Article 3 are true and correct as of the date
of this Agreement (unless otherwise indicated in such representation):
Section 3.1    Organization and Authority


Richmond 20 is a Delaware limited liability company and NTELOS is a Virginia
corporation, each is duly organized, validly existing and in good standing under
the laws of the State of its organization, and each has all requisite power and
authority, and has taken all action necessary in order to execute, deliver and
perform its obligations under this Agreement. This Agreement is a legal, valid
and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
Neither the execution, delivery and performance by Sellers of this Agreement nor
the consummation of the transactions contemplated hereunder will (a) conflict
with, or result in a breach or violation of, any provision of either Seller’s
organizational agreements or filings; (b) constitute, with or without the giving
of notice or passage of time or both, a breach, violation or default, create a
Lien, or give rise to any right of termination, modification, cancellation,
prepayment or acceleration, under (i) any Law or Operating License or (ii) any
note, bond, mortgage, indenture, lease, agreement or other instrument, in each
case which is applicable to or binding upon either Seller or its assets; or (c)
require any Consent, other than the FCC consent contemplated in Section 5.2(b)
except, in the case of clauses (b) and (c), where such breach, violation,
default, Lien, right, or the failure to obtain or give such

5

--------------------------------------------------------------------------------




Consent would not materially adversely affect the transactions contemplated
hereunder, any Seller’s ability to perform its obligations under this Agreement,
or the value of the Licenses to Purchaser.
Section 3.2    Licenses


(a)    Sellers have good and marketable title to the Licenses. No person or
entity, other than Sellers, has any right, claim or interest in or to the
Licenses. The Licenses have been duly and validly issued by the FCC in the name
of the applicable Seller, are in full force and effect and have been granted to
Sellers by Final Order, are validly held by Sellers and are free and clear of
conditions or restrictions, other than those appearing on their face and those
routinely imposed in conjunction with FCC licenses of a similar type. The
Licenses are free and clear of all Liens.
(b)    None of the spectrum covered by the Licenses is subject to any lease or
other agreement or arrangement with any third party, including any agreement
giving any third party any right to use such spectrum.
(c)    There are no existing applications, petitions to deny or complaints or
proceedings pending or, to Sellers’ knowledge, threatened, before the FCC or any
other tribunal, Governmental Authority or regulatory agency relating to the
Licenses or which otherwise will or could reasonably be expected to materially
adversely affect the Licenses, other than proceedings affecting the wireless
telecommunications industry or PCS licenses or licensees generally. No
Governmental Authority or regulatory agency has, to Sellers’ knowledge,
threatened to terminate or suspend the Licenses. There are no third party claims
of any kind that have been asserted with respect to the Licenses. Neither Seller
is in violation or default, nor has it received any notice of any claim of
violation or default, with respect to the Licenses. No event has occurred with
respect to the Licenses that permits, or after notice or lapse of time or both
would permit, revocation or termination of any of the Licenses or that will or
would reasonably be expected to result in any violation or default, claim of
violation or default or impairment of the rights of the holder of the Licenses.
(d)    The Licenses are held solely by the applicable Seller. No shareholder,
officer, employee or former employee of either Seller or any Affiliate thereof,
or any other Person, holds or has any proprietary, financial or other interest
(direct or indirect) in, or any authority to use, or any other right or claim in
or to, the Licenses.
(e)    No amounts (including installment payments consisting of principal and/or
interest or late payment fees) are due to the FCC or the United States
Department of the Treasury in respect of the Licenses, and Sellers did not
receive any bidding credits within the last five years in connection with the
Licenses. The consummation of the transaction contemplated hereunder will not
cause the FCC to impose any unjust enrichment penalties pursuant to 47 C.F.R.
§1.2111.
(f)    Neither Seller has reason to believe that the Licenses will not be
renewed in the ordinary course. No Seller is aware of any basis for any
application, action, petition, objection or other pleading, or for any
proceeding with the FCC or any other Governmental Authority (other than
proceedings affecting the wireless telecommunications industry or PCS licenses
or licensees generally), which (i) questions or contests the validity of, or
seeks the revocation, forfeiture, non-renewal or suspension of, the Licenses,
(ii) seeks the imposition of any modification or amendment with respect to the
Licenses, (iii) seeks the payment of a fine, sanction, penalty, damages or
contribution in connection with the use of the Licenses, or (iv) in any other
way will or could reasonably be expected to materially adversely affect the
Licenses.
(g)    There are no liabilities of either Seller or any Affiliate thereof
(whether matured or unmatured, direct or indirect, or absolute, contingent or
otherwise), whether related to, associated with, or attached to,

6

--------------------------------------------------------------------------------




the Licenses or otherwise to which Purchaser or any of their Affiliates will be
subject from and after the Closing as a result of the consummation of the
transactions contemplated hereby.
(h)    All material reports and applications required by the Communications Act
or required to be filed with the FCC by Sellers have been filed. Neither Seller
has made any misstatements of fact, or omitted to disclose any fact, to any
Governmental Body or in any report, document or certificate filed therewith,
which misstatements or omissions, individually or in the aggregate, could
reasonably be expected to subject either of the Licenses to revocation, failure
to renew or adverse modification or to subject Purchaser, following Closing, to
any liability, loss or obligation relating to the Licenses. Neither Seller has
incurred (or Sellers have fully discharged) any FCC fine, charge or other
liability resulting from any noncompliance prior to the Closing with respect to
the FCC Rules or other Laws relating to the Licenses, and all amounts owed to
the FCC in connection with the Licenses have been timely paid, including, but
not limited to, annual regulatory fee payments. The Licenses are not subject to
any conditions other than those appearing on the face of the Licenses and those
imposed by the FCC Rules upon the wireless communications services industry
generally or upon PCS licenses or licensees generally. There are no obligations
to make any payments to the FCC associated with the Licenses, nor will the
consummation of the transaction contemplated hereby cause the FCC to require any
Party or any of its Affiliates to refund to the FCC all or any portion of any
bidding credit that any Seller or any of its past or current Affiliates received
from the FCC in connection with the Licenses.
(i)    Each Seller and each Affiliate thereof is in compliance in all material
respects with, and is not in violation in any material respect of, any Law
applicable to the Licenses to which any of them is subject, including all
pertinent aspects of the FCC Rules and other Laws, including (i) the FCC Rules
pertaining to eligibility to hold PCS licenses in general, and the Licenses in
particular, and (ii) the FCC Rules restricting foreign ownership of radio
licenses. Each Seller is in material compliance with all terms and conditions
of, and all of its obligations under, the Licenses.
(j)    Neither Seller has failed to satisfy any FCC buildout requirements
relating to the Licenses by the deadline prescribed therefor.
(k)    Each Seller (or its Affiliates) (i) has performed all of its obligations
under any microwave relocation agreements with any incumbent microwave licensee
in respect of either of the Licenses; and (ii) has not taken any action with
respect to either of the Licenses that could give rise to any obligation of
Purchaser to relocate any incumbent microwave licensee from any microwave
path(s), or to share in the cost of such relocation, regardless of whether or
not such Seller (or its Affiliates) have negotiated a microwave relocation
agreement with such incumbent microwave licensee.
Section 3.3    Litigation


There are no civil, criminal or administrative claims, actions, suits, demands,
arbitrations, proceedings or investigations pending or, to the knowledge of
either Seller, threatened against either Seller or any Affiliate of either
Seller relating to the Licenses, at law, in equity or otherwise, in, before, or
by, any court, Governmental Authority, arbitrator or other governmental or
regulatory official, body or authority that would reasonably be expected to
adversely affect the Licenses or that seeks to enjoin this Agreement or the
transaction contemplated hereby or otherwise prevent Sellers from performing
their obligations under this Agreement or consummating the transaction
contemplated hereby. There is no judgment, decree, injunction, rule, order,
writ, decree or award of any court, Governmental Authority, arbitrator or other
governmental or regulatory official, body or authority outstanding against
either Seller or any Affiliate of either Seller relating to or involving the
Licenses, and there are no unsatisfied judgments against either Seller or any of
its Affiliates with respect to the Licenses that would have a material adverse
effect on the Licenses or Sellers’ ability to consummate the transactions
contemplated by this Agreement.

7

--------------------------------------------------------------------------------








Section 3.4    Brokers


Sellers have engaged UBS Securities and Stephens Inc. to provide professional
services for these transactions and are responsible for any fees, commissions or
other payments in connection therewith (and Purchaser shall have no liability
therefor). Otherwise, neither Seller has employed any broker, finder or
investment banker or incurred any liability for any brokerage fees, commissions
or finder’s fees in connection with the transactions contemplated by this
Agreement.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Sellers that the statements
contained in this Article 4 are true and correct as of the date of this
Agreement (unless otherwise indicated in such representation):
Section 4.1    Organization and Authority


Purchaser is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, has all requisite limited
liability company power and authority, and has taken all limited liability
company action necessary in order to execute, deliver and perform its
obligations under this Agreement. This Agreement is a legal, valid and binding
obligation of Purchaser, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. Neither the execution,
delivery and performance by Purchaser of this Agreement nor the consummation of
the transactions contemplated hereunder will (a) conflict with, or result in a
breach or violation of, any provision of Purchaser’s organizational agreements
or filings; (b) constitute, with or without the giving of notice or passage of
time or both, a breach, violation or default, create a Lien, or give rise to any
right of termination, modification, cancellation, prepayment or acceleration,
under (i) any Law or Operating License or (ii) any note, bond, mortgage,
indenture, lease, agreement or other instrument, in each case which is
applicable to or binding upon Purchaser or any of its assets; or (c) require any
Consent other than the FCC Consent contemplated in Section 5.2(b) except, in the
case of clauses (b) and (c), where such breach, violation, default, Lien, right,
or the failure to obtain or give such Consent would not materially adversely
affect the transactions contemplated hereunder or Purchaser’s ability to perform
its obligations under this Agreement.
Section 4.2    Qualification


Purchaser (or its assignee in the event of an assignment pursuant to Section
9.1) is legally qualified to (i) hold and receive FCC licenses generally, (ii)
hold and receive the Licenses (and the consummation of the transactions will not
cause Purchaser to be ineligible to hold the Licenses), and (iii) receive any
authorization or approval from any state or local regulatory authority necessary
for it to acquire the Licenses. Purchaser (or its assignee in the event of an
assignment pursuant to Section 9.1) is in compliance with Section 310(b) of the
Communications Act of 1934, as amended, and all rules, regulations or policies
of the FCC promulgated thereunder with respect to alien ownership.
Section 4.3    Litigation


There is no judgment, decree, injunction, rule or order outstanding against
Purchaser or any Affiliate of Purchaser relating to or involving Purchaser’s
ability to consummate the transactions contemplated by

8

--------------------------------------------------------------------------------




this Agreement, and there are no unsatisfied judgments against Purchaser or any
of its Affiliates that would have a material adverse effect on Purchaser’s
ability to consummate the transactions contemplated by this Agreement.
Section 4.4    No Brokers


Purchaser has not employed any broker, finder or investment banker or incurred
any liability for any brokerage fees, commissions or finder’s fees in connection
with the transactions contemplated by this Agreement.
ARTICLE 5
COVENANTS AND OTHER AGREEMENTS


Section 5.1    Covenants and Other Agreements


Each Party shall use commercially reasonable best efforts to take, or cause to
be taken, all commercially reasonable actions, and to do, or cause to be done,
all things necessary, proper or advisable and consistent with applicable law to
carry out all of their respective obligations under this Agreement and to
consummate the transactions contemplated hereunder, which efforts shall include
without limitation the following:
(a)    Compliance with Law. Each Seller shall comply in all material respects
with all applicable laws, rules, ordinances, regulations, codes, orders,
decrees, licenses and permits of all applicable jurisdictions and Governmental
Authorities relating to the Licenses.


(b)    Approvals; Consents. Prior to the Closing, Sellers shall maintain in full
force and effect the Licenses. Neither Seller shall make any material
commitments to any Governmental Authority relating to any approval, consent,
permit, license or authorization directly affecting the Licenses that would
impair the ability of Purchaser to use the Licenses in its business, without
Purchaser’s prior written consent. Prior to Closing, except as specifically
permitted under Section 9.1(b), neither Seller shall (i) sell, transfer, assign
or dispose of, or offer to, or enter into any agreement, arrangement or
understanding to, sell, transfer, assign or dispose of the spectrum covered by
the Licenses or any interest therein or portion thereof, or negotiate therefor,
or (ii) create, incur or suffer to exist any Lien on the spectrum covered by the
Licenses or any interest therein or portion thereof. Nothing in this paragraph
shall serve to cause Sellers to abdicate, or Purchaser to assume, control of the
Licenses.


(c) Notice of Certain Events. Each of the Parties hereto shall refrain from
taking any action that would render any representation or warranty contained in
this Agreement inaccurate in any material respect immediately prior to the
Closing. Each Party shall promptly notify the other in writing (a) of any
action, suit or proceeding that shall be instituted or threatened against such
Party to restrain, prohibit or otherwise challenge the legality of any
transaction contemplated by this Agreement, (b) of any development causing a
breach of any of the representations and warranties of such Party in Articles 3
or 4 above, as applicable, to be untrue in any material respect or (c) of any
lawsuit, claim, proceeding or investigation that may be threatened, brought,
asserted or commenced against such Party which would have been required to have
been disclosed if such lawsuit, claim, proceeding or investigation had arisen
prior to the date hereof. No disclosure by either Party pursuant to this Section
5.1(c), however, shall be deemed to amend or supplement this Agreement or to
prevent or cure any misrepresentation, breach of warranty or breach of covenant
therein.



9

--------------------------------------------------------------------------------




Section 5.2    Governmental Filings


(a)    The Parties shall cooperate with each other and use (and shall cause
their respective Affiliates to use) their respective commercially reasonable
best efforts to take or cause to be taken all commercially reasonable actions,
and do or cause to be done all things, necessary, appropriate or advisable on
its part under this Agreement and applicable Law to consummate and make
effective the transactions contemplated by this Agreement as soon as reasonably
practicable, including preparing and filing as promptly as reasonably
practicable all documentation to effect all necessary applications, notices,
petitions, filings and other documents and to obtain as promptly as reasonably
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Governmental Authority in order
to consummate the transactions contemplated by this Agreement. The Parties agree
that that for purposes of this Agreement, Sellers’ obligation to take
commercially reasonable actions under Section 5.1, this Section 5.2 or Section
5.4 shall not require Sellers or any Affiliates of Sellers to continue providing
a commercial mobile radio service in the areas covered by the Licenses beyond
the later of November 15, 2015 or one-hundred eighty five (185) days following
the date the FCC Consent is obtained.


(b)    Sellers and Purchaser shall, as promptly as practicable following the
date of this Agreement, but in no event later than ten (10) Business Days, file
with the FCC applications seeking FCC consent to (i) the assignment of the
Licenses to Purchaser and (ii) the short term de facto transfer lease of the
Licenses to Richmond 20 and to NTELOS under the Spectrum Lease (together, the
“FCC Applications”) (it being understood that the failure to file any FCC
Application within such ten (10) Business Day period shall not constitute a
breach of this agreement.). Purchaser shall pay all FCC filing fees associated
with the FCC Applications. The Parties shall cooperate and use their respective
commercially reasonable best efforts to prosecute such applications to a
favorable conclusion and shall each bear their own costs for such filings.


(c)    Subject to applicable Laws relating to the exchange of information, each
Party shall have the right to review in advance, and to the extent practicable
each will consult the other on, all the information relating to such Party, that
appears in any filing made with, or written materials submitted to, any
Governmental Authority in connection with the transactions contemplated by this
Agreement. In exercising the foregoing right, each Party shall act commercially
reasonably and as promptly as reasonably practicable.


Section 5.3    Confidentiality


Each Party shall keep confidential the existence and terms of this Agreement
except as may be otherwise required by Law or as permitted by Section 9.9
hereof; except that each Party may disclose the existence and terms of this
Agreement to those of its directors, managers, officers, employees, affiliates,
members and representatives (including financial advisors, financial
institutions, consultants, attorneys, and accountants): (a) who need to know
such information, (b) who are informed of the confidential nature of this
Agreement, and (c) who agree to be bound by the terms of this Agreement as if
they were parties hereto; provided further that nothing in this Agreement will
prohibit or restrict Purchaser’s right to disclose this Agreement or the terms
hereof to a third party or its advisors in connection with a potential joint
venture, purchase of stock or assets or a debt or equity financing transaction
involving Purchaser or an Affiliate thereof. All other non-public information,
written or oral, provided by one Party (or its Affiliates) to the other Party
(or its Affiliates) under this Agreement, whether in connection with the defense
of a claim or otherwise, shall be kept confidential by the receiving Party and
its Affiliates, and shall not be used or disclosed by the receiving Party or its
Affiliates except to the extent required in connection with the performance of
the receiving Party’s obligations under this Agreement or as required by Law,
and then only after the disclosing Party has provided the receiving Party with a
reasonable opportunity to seek confidential treatment, a protective order or
other limitation on such disclosure. This provision shall survive the Closing or
termination by two years.

10

--------------------------------------------------------------------------------




Section 5.4    Further Assurances


Each Party shall forthwith upon request execute and deliver such documents and
take such commercially reasonable actions as may reasonably be requested by the
other Party in order to effectuate the purposes of this Agreement.
Section 5.5    Microwave Relocation Agreements


(a)    Each Seller or its respective Affiliates shall be entitled to receive and
retain all cost-sharing reimbursement payments made by third parties after the
Closing with respect to any microwave relocation costs incurred by Seller in
respect of the Licenses by Seller prior to such Closing. Each Seller agrees that
it will pay all Cost-Sharing Obligations arising as a result of any prior
coordination notice that either was filed or should have been filed by Seller
prior to the Closing.


(b)    As used in this Section 5.5, “Cost-Sharing Obligations” means microwave
relocation cost-sharing obligations in respect of the PCS Licenses within the
meaning of 47 C.F.R. §§ 24.239 through 24.253.


Section 5.6    Assumption of Liabilities
Purchaser will assume liabilities and obligations arising out of or in
connection with Purchaser’s use of the Licenses after the Closing Date (and
thereafter subject to Sellers’ continuing liabilities and obligations under the
Spectrum Lease). Each Seller will retain liabilities and obligations arising out
of or in connection with such Seller’s use or operation of the Licenses prior to
and through the Closing Date and thereafter to the extent provided in, and
otherwise pursuant to, the Spectrum Lease.


ARTICLE 6
CONDITIONS TO CLOSING
Section 6.1    Conditions to the Obligations of Sellers


Sellers’ obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver on or prior to the Closing
Date of each of the following conditions:
(a)    The FCC Consent shall have been obtained, shall be in full force and
effect and shall be free of any conditions that are materially adverse to any
business of Sellers or any Affiliate of Sellers. The Parties agree that any
condition requiring Sellers or any Affiliate of Sellers to continue providing a
commercial mobile radio service in the areas covered by the Licenses beyond the
later of November 15, 2015 or one-hundred eighty five (185) days following the
FCC Consent shall be considered to be materially adverse to the business of
Sellers.


(b)    All consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Governmental Authority in order
to consummate the transactions contemplated by this Agreement shall have been
obtained, shall be in full force and effect and shall be free of any conditions
that are materially adverse to any business of Sellers or any Affiliate of
Sellers


(c)    The representations and warranties of Purchaser contained herein shall be
true and correct in all material respects as of the Closing as if made as of the
Closing Date (except that representations and warranties that are made as of a
specific date other than the date of this Agreement need be so true and correct

11

--------------------------------------------------------------------------------




in all material respects only as of such date), and Sellers shall have received
a certificate to such effect dated the Closing Date and executed by a duly
authorized officer of Purchaser.


(d) No action, suit, investigation or proceeding (except for any action, suit,
investigation or proceeding relating to FCC matters, which shall be governed
solely by the condition set forth in Section 6.1(a)) shall have been instituted
to restrain or prohibit or otherwise challenge the legality or validity of the
transactions contemplated hereby.


(e) The covenants and agreements of Purchaser to be performed on or prior to the
Closing under this Agreement shall have been duly performed in all material
respects, and Sellers shall have received a certificate to such effect dated the
Closing Date and executed by a duly authorized officer of Purchaser.


(f) Purchaser shall have delivered to Sellers the Purchase Price by wire
transfer of immediately available funds.


(g) Purchaser shall have delivered to Sellers an Instrument of Assignment
substantially in the form set forth in Exhibit A, and such other duly executed
documents of transfer, in the form and substance reasonably acceptable to
Seller, as may be necessary to consummate the transactions contemplated hereby
and to validly assign all rights authorizations, titles and interests in, under
and to the Licenses to Purchaser, free and clear of all Liens.


(h) Purchaser shall have delivered to Sellers the Spectrum Lease. If Purchaser
assigns its right to receive either or both of the Licenses, the obligation of
Sellers to assign such License(s) at Closing shall be contingent upon the FCC
having consented to the short term de facto transfer lease of such spectrum from
Purchaser’s assignee to the applicable Seller for the term envisioned by the
preceding sentence and the delivery by Purchaser of a Short Term De Facto
Transfer Lease providing for such leasing arrangement substantially in the form
set forth in Exhibit B, which shall be considered a Spectrum Lease for purposes
of this Agreement.
  
Section 6.2    Conditions to the Obligations of Purchaser


Purchaser’s obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver on or prior to the Closing
Date of each of the following conditions:
(a)    The FCC Consent shall have been obtained, shall be in full force and
effect and shall be free of any conditions (i) that are materially adverse to
any business of Purchaser or any Affiliate of Purchaser or (ii) that would be
reasonably likely to have a material adverse effect on the Licenses or the value
of the Licenses. The FCC Consent shall be by Final Order, provided that
Purchaser agrees to waive finality if doing so would enable Closing to occur by
May 1, 2015.


(b)    All consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Governmental Authority in order
to consummate the transactions contemplated by this Agreement shall have been
obtained, shall be in full force and effect and shall be free of any conditions
that are materially adverse to any business of Purchaser or any Affiliate of
Purchaser.


(c)    The representations and warranties of each Seller contained herein shall
be true and correct in all material respects as of the Closing as if made as of
the Closing Date (except that representations and warranties that are made as of
a specific date other than the date of this Agreement need be so true and
correct

12

--------------------------------------------------------------------------------




in all material respects only as of such date), and Purchaser shall have
received a certificate to such effect dated the Closing Date and executed by a
duly authorized officer of each Seller.


(d)    No action, suit, investigation or proceeding (except for any action,
suit, investigation or proceeding relating to FCC matters, which shall be
governed solely by the condition set forth in Section 6.2(a)) shall have been
instituted to restrain or prohibit or otherwise challenge the legality or
validity of the transactions contemplated hereby, or which would materially
adversely affect the right of Purchaser to hold and control the Licenses
following the Closing.


(e)    The covenants and agreements of each Seller to be performed on or prior
to the Closing under this Agreement shall have been duly performed in all
material respects, and Purchaser shall have received a certificate to such
effect dated the Closing Date and executed by a duly authorized officer of each
Seller.


(f)    Sellers shall have delivered to Purchaser an Instrument of Assignment
substantially in the form set forth in Exhibit A, and such other duly executed
documents of transfer, in the form and substance reasonably acceptable to
Purchaser, as may be necessary to consummate the transactions contemplated
hereby and to validly assign all rights authorizations, titles and interests in,
under and to the Licenses to Purchaser, free and clear of all Liens.


(g)    Sellers shall have delivered to Purchaser the Spectrum Lease.


ARTICLE 7
TERMINATION


Section 7.1    Termination


This Agreement may be terminated, and the transactions contemplated hereunder
abandoned, without further obligation of any Party, except as set forth herein,
at any time prior to the Closing Date:
(a)    by mutual written consent of the Parties;


(b)    by either Party upon prior written notice to the other Party if the
Closing shall not have occurred on or before the first anniversary of the date
hereof, provided that the terminating Party is not otherwise in breach of its
obligations under this Agreement;


(c)    by either Party upon a material breach by the other Party of this
Agreement or its obligations hereunder, provided that such Party has not cured
such breach within thirty (30) days following written notice of such breach; and


(d)    by either Party upon prior written notice to the other Party if the
consummation of the transactions contemplated hereunder shall be prohibited by
an action or decision, by Final Order, of the FCC or by a final, non-appealable
order, decree or injunction of a court of competent jurisdiction.


Section 7.2    Effect of Termination


In the event of a termination of this Agreement, neither Party shall have any
liability or further obligation to the other Party to this Agreement, except
that (a) nothing herein will relieve either Party from liability for any breach
by such Party of this Agreement and (b) this Article 7 and Articles 8 and 9
hereof shall survive the termination of this Agreement for any reason. Whether
or not Closing occurs, all costs and

13

--------------------------------------------------------------------------------




expenses incurred in connection with this Agreement and the transactions
contemplated hereunder shall be paid by the Party incurring such expenses.
ARTICLE 8
SURVIVAL AND INDEMNIFICATION


Section 8.1    Survival


The representations and warranties contained in this Agreement shall survive the
Closing until one (1) year after the Closing Date and shall expire at such time.
Section 8.2    Indemnification by Sellers


Each Seller shall indemnify and hold harmless Purchaser and its Affiliates, and
their respective owners, managers, directors, officers, employees and agents
(the “Purchaser Indemnified Persons”) from and against any and all demands,
claims, losses, liabilities, actions or causes of action, assessments, actual
damages (but excluding consequential damages), fines, taxes (including, without
limitation, excise and penalty taxes), penalties, reasonable costs and expenses
(including, without limitation, interest, reasonable expenses of investigation,
reasonable fees and disbursements of counsel, accountants and other experts,
whether such reasonable fees and disbursements of counsel, accountants and other
experts relate to claims, actions or causes of action asserted by any Purchaser
Indemnified Person against Sellers or asserted by third Parties) (collectively
“Losses”), incurred or suffered by Purchaser or any Purchaser Indemnified Person
arising out of, in connection with or relating to (a) any breach of any of the
representations or warranties made by Sellers in this Agreement, (b) any failure
by any Seller to perform any of its covenants or agreements contained in this
Agreement, or (c) any claims by third parties arising out of, in connection with
or relating to the ownership or operation of the Licenses prior to the Closing
Date (and during the term of the Spectrum Lease).
Section 8.3    Indemnification by Purchaser


Purchaser shall indemnify and hold harmless Sellers and their Affiliates, and
their respective shareholders, directors, officers, employees and agents (the
“Seller Indemnified Persons”) from and against any and all Losses incurred or
suffered by Sellers or any Seller Indemnified Person arising out of, in
connection with or relating to (a) any breach of any of the representations or
warranties made by Purchaser in this Agreement, (b) any failure by Purchaser to
perform any of its covenants or agreements contained in this Agreement, or (c)
any claims by third parties arising out of, in connection with or relating to
the ownership or operation of the Licenses on or after the Closing Date (but as
limited by Sellers’ continuing liabilities and obligations during the term of
the Spectrum Lease).
Section 8.4    Remedies


(a)    Notwithstanding any provisions of this Article 8 to the contrary, each of
the Parties acknowledges and agrees that the Licenses are unique and that, prior
to and following the Closing, remedies at law, including monetary damages, will
be inadequate in the event of a breach by it in the performance of its
obligations under this Agreement. Accordingly, the Parties agree that in the
event of any such breach, the non-breaching Party shall (subject to any defenses
available to the breaching Party other than the possible adequacy of remedies at
law) be entitled to a decree of specific performance pursuant to which the
breaching Party is ordered to affirmatively carry out its pre-closing
obligations under this Agreement, subject to the conditions of this Agreement.
The foregoing shall not be deemed to be or construed as a waiver or election of
remedies by the non-breaching Party and the non-breaching Party expressly
reserves any and all rights

14

--------------------------------------------------------------------------------




and remedies available to the non-breaching Party at law or in equity in the
event of any breach or default by the breaching Party under this Agreement.


(b)    In no event shall either Party be liable for indirect, special,
consequential or punitive damages arising out of a breach of this Agreement,
even if advised at the time of breach of the possibility of such damages, except
where the damages are awarded to a third party by final, non-appealable order in
a claim or action against which a Party to this Agreement has a specific
obligation to indemnify the other Party to this Agreement.


ARTICLE 9
MISCELLANEOUS


Section 9.1    Assignment


(a)    This Agreement shall be binding upon and inure to the benefit of the
Parties and their successors and permitted assigns. The rights of either Party
under this Agreement shall not be assignable by such Party prior to the Closing
without the written consent of the other Party, except as otherwise provided in
this Section 9.1.


(b)    Any Party may (i) assign its rights and obligations hereunder to any
Affiliate, or any successor of all or substantially all of its business by way
of merger, consolidation, liquidation, purchase of assets of such Party or other
form of acquisition or other form of reorganization; provided that (x) the
assignment will not materially delay the FCC’s approval of the transactions
contemplated hereby and (y) no such assignment shall relieve any Party of any of
its obligations to any other Party hereunder.


Section 9.2    Notices


All notices or other communications hereunder shall be in writing and shall be
deemed to have been duly given or made (i) upon delivery if delivered personally
(by courier service or otherwise) to the address provided in this Section 9.2,
or (ii) if delivered by facsimile transmission to the facsimile number provided
in this Section 9.2, when receipt of transmission has been orally confirmed by
the receiving party (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 9.2), in each case to the
applicable addresses set forth below (or such other address which either Party
hereto may from time to time specify). Any notice of breach shall be prominently
labeled as “Notice of Breach of Contract.” Any Party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that Party by giving notice specifying such change to the other
Party.
If to Purchaser:


T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, Washington 98006
Attention: General Counsel
Phone: (425) 383-4000
Fax: (425) 383-7040



15

--------------------------------------------------------------------------------




With a copy (which will not constitute notice):
T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, Washington 98006
Attention: Vice President, Corporate Development
Phone: (425) 383-4000
Fax: (425) 383-7040


If to Sellers:


c/o NTELOS Inc.
1154 Shenandoah Village Drive
Waynesboro, Virginia 22980
Attention: General Counsel
Phone: (540) 946-2500
Fax: (540) 941-4305
With a copy (which will not constitute notice):


c/o NTELOS, Inc.
1154 Shenandoah Village Drive
Waynesboro, Virginia 22980
Attention: SVP, Corporate Development
Phone: (540) 946-2500
Fax: (540) 941-4305


Section 9.3    Applicable Law


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without giving effect to the conflicts of law principles
thereof.
Section 9.4    Entire Agreement; Amendments and Waivers


This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by Sellers and Purchaser, or in the case of a waiver, by the Party
against whom the waiver is to be effective. No failure or delay by either Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Section 9.5    Counterparts


This Agreement may be executed and delivered in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

16

--------------------------------------------------------------------------------




Section 9.6    Invalidity


In the event that any one or more of the provisions contained in this Agreement
or in any other instrument referred to herein, shall, for any reason, be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement or
any other such instrument and such provision will be ineffective only to the
extent of such invalidity, illegality or unenforceability, unless the
consummation of the transactions contemplated hereby is adversely affected
thereby. Upon such determination that a particular provision or term is invalid
or unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transaction contemplated
hereby is fulfilled to the greatest extent possible.
Section 9.7    Headings


The headings of the Articles and Sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.
Section 9.8    Expenses


Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated by this Agreement are consummated, the Parties shall
bear their own respective expenses (including, but not limited to, all
compensation and expenses of counsel, financial advisors, consultants, actuaries
and independent accountants) incurred in connection with this Agreement and the
transactions contemplated hereby.
Section 9.9    Publicity


The Parties hereby agree that except as may be required to comply with the
requirements of applicable Law or the rules and regulations of any national
securities exchange or automated quotation system sponsored by a registered
national securities association upon which the securities of one of the Parties
or its Affiliates is listed (in either case the disclosing Party shall prior to
any proposed written disclosure, permit the non-disclosing Party to review and
to the extent practicable comment on such proposed disclosure), no press release
or similar public announcement or communication will be made or caused to be
made concerning the execution or performance of this Agreement unless
specifically approved in advance by all Parties hereto.
Section 9.10    Waiver of Jury Trial


Each Party hereby waives to the fullest extent permitted by applicable law any
right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Agreement.




[The remainder of this page is intentionally left blank.]

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
RICHMOND 20 MHZ, LLC
By: /s/ Rodney D. Dir
Name: Rodney D. Dir     
Title: Authorized Signatory        


NTELOS INC.
By: /s/ Rodney D. Dir
Name: Rodney D. Dir    
Title: President and Chief Operating Officer






T-MOBILE LICENSE LLC






By: /s/ Dirk Mosa
Name: Dirk Mosa
Title: SVP, Corporate Development and Roaming














[Signature page to License Purchase Agreement among Richmond 20, NTELOS and
T-Mobile License]







18

--------------------------------------------------------------------------------




SCHEDULE I-LICENSES
FCC Call Sign
Licensee
Licensed Area/Counties
Channel Block(s)/Licensed Frequencies (MHz)
Exp. Date
WPQL333
Richmond 20 MHz, LLC
MTA023-Richmond-Norfolk (partial), including all 27 counties in
BTA324-Norfolk-Virginia Beach-Newport News-Hampton, VA, including NC Counties of
Camden, Chowan, Currituck, Dare, Gates, Hertford, Pasquotank and Perquimans and
VA Counties of Accomack, Gloucester, Isle of Wight, James City, Mathews,
Northampton, Southampton, Surry, York, Chesapeake City, Franklin City, Hampton
City, Newport News City, Norfolk City, Poquoson City, Portsmouth City, Suffolk
City, Virginia Beach City and Williamsburgh City;
30 of 32 counties in BTA374 Richmond-Petersburg, VA, including VA Counties of
Amelia, Charles City, Charlotte, Chesterfield, Cumberland, Dinwiddie, Essex,
Goochland, Greensville, Hanover, Henrico, King and Queen, King William,
Lancaster, Louisa, Lunenburg, Middlesex, New Kent, Northumberland, Nottoway,
Powhatan, Prince Edward, Prince George, Richmond, Sussex, Colonial Heights City,
Emporia City, Hopewell City, Petersburg City and Richmond City
B3, B4/1870-1880 MHz &
1950-1960 MHz
6/23/2015
KNLG676
NTELOS Inc.
BTA156-Fredericksburg, VA, including all counties in BTA156-Fredericksburg, VA,
including VA Counties of Caroline, King George, Spotsylvania, Westmoreland and
Fredericksburg City
E/1885-1890 MHz &
1965-1970 MHz
4/28/2017






--------------------------------------------------------------------------------




EXHIBIT A
Instrument of Assignment
INSTRUMENT OF ASSIGNMENT (the “Instrument of Assignment”), dated as of
_______________, 201_, by and among (i) Richmond 20 MHz, LLC, a Delaware limited
liability company, and NTELOS, Inc., a Virginia corporation (together,
“Assignors”), and T‑Mobile License LLC, a Delaware limited liability company
(“Assignee”). Capitalized terms used herein without definition shall have the
respective meanings assigned to them in the License Purchase Agreement (as
defined below).
WHEREAS, Assignors and Assignee have entered into a License Purchase Agreement
(the “Purchase Agreement”), dated as of December 1, 2014, pursuant to which
Assignors agreed to convey to Assignee, and Assignee agreed to acquire the
Licenses;
WHEREAS, Assignors and Assignee have filed applications with the FCC requesting
the assignment of the Licenses to Assignee; and
WHEREAS, the FCC has granted the applications for the assignment of the
Licenses.
NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants, conditions, and agreements hereinafter set forth, the
Parties agree as follows:
1.Assignment. Pursuant to Article 2 of the Purchase Agreement, for valuable
consideration, receipt of which is hereby acknowledged, Assignors, intending to
be legally bound, does hereby sell, assign, transfer, convey, and deliver to
Assignee, its successors and assigns forever, all right and interest of
Assignors in and to the Licenses, free and clear of all Liens.


2.Terms of Purchase Agreement Control. Nothing contained in this Instrument of
Assignment shall in any way supersede, modify, replace, amend, change, rescind,
waive, exceed, expand, enlarge, or in any way affect the provisions of the
Purchase Agreement, including the warranties, covenants, agreements, conditions
and representations contained in the Purchase Agreement and, in general, any of
the rights and remedies, and any of the obligations and indemnifications, of
Assignors or Assignee set forth in the Purchase Agreement.


3.Representations and Warranties. Each Assignor represents and warrants to
Assignee that (a) no interest in the Licenses has been previously assigned to
any person, (b) all rights and interests in and to the Licenses are assignable
free and clear of Liens without any further action or consent and (c) the rights
and interests being assigned to Assignee hereby constitute all rights and
interests in and to the Licenses.


4.Further Assurances. Each Assignor covenants and agrees, in connection with the
Purchase Agreement and this Instrument of Assignment, promptly to execute and
deliver any additional documents and instruments and perform any additional acts
that may be reasonably necessary or desirable to effectuate and perform more
fully the provisions of this Instrument of Assignment and the assignments
provided for in Section 1 hereof.


5.Miscellaneous. This Instrument of Assignment (a) is executed pursuant to the
Purchase Agreement and may be executed in counterparts, each of which as so
executed shall be deemed to be an original, but all of which together shall
constitute one instrument, (b) shall be governed by and in accordance with the
internal laws of the State of New York, without regard to the principles of



--------------------------------------------------------------------------------




conflicts of law thereof and (c) shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and permitted assigns.


IN WITNESS WHEREOF, Assignors and Assignee have each caused this Instrument of
Assignment to be duly executed and delivered as of the date first above written.
RICHMOND 20 MHZ, LLC
By_________________________________
Name:     
Title:        


NTELOS INC.
By_________________________________
Name:    
Title:






T-MOBILE LICENSE LLC




By_________________________________
Name:
Title:



A-2

--------------------------------------------------------------------------------




EXHIBIT B


Form of Short Term De Facto Transfer Lease


This Short-Term De Facto Transfer Spectrum Lease Agreement (“Lease Agreement”)
is entered into as of [INSERT CLOSING DATE OF LPA] (the “Effective Date”)
between T‑Mobile License LLC, a Delaware limited liability company (“Lessor”),
and each of Richmond 20 MHz, LLC, a Delaware limited liability company
(“Richmond 20”), and NTELOS Inc., a Virginia corporation (“NTELOS” and, together
with Richmond 20, “Lessees” and each a “Lessee”) (collectively the “Parties” or,
individually, a “Party” and, as the context requires (i.e., when the applicable
provision describes a two-party relationship or interaction), Lessor shall be
deemed to be a single Party and Lessees, collectively, shall be deemed to be the
other Party). All capitalized terms that are not otherwise defined herein shall
have the meaning specified in that certain License Purchase Agreement among the
Parties, dated as of December 1, 2014 (the “License Purchase Agreement”),


R E C I T A L S:


WHEREAS, upon consummation the license assignments contemplated by the License
Purchase Agreement, Lessor will hold the Personal Communications Services
(“PCS”) licenses granted by the Federal Communications Commission (“FCC”) and
described in Exhibit A attached hereto (the “FCC Licenses”);


WHEREAS, Lessor and Lessees have agreed to enter into this Lease Agreement in
order: (i) to grant Lessees the right to continue to use the spectrum associated
with the FCC Licenses (the “Leased Spectrum”); (ii) to establish the terms under
which Lessees will operate facilities utilizing the Leased Spectrum; and (iii)
to memorialize the respective rights and responsibilities of Lessor and Lessees
with respect to use of the Leased Spectrum consistent with the Communications
Act of 1934, as amended and the rules, regulations and policies of the FCC
(collectively the “Communications Laws”) and the terms and conditions set forth
herein; and
WHEREAS the FCC has consented to the leasing of the Leased Spectrum contemplated
by this Lease Agreement and such consent is in full force and effect as of the
date hereof.
NOW THEREFORE, in consideration of the mutual promises contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:


1.
Agreement to Lease.



a.
Spectrum Usage Rights. Subject to the terms and conditions hereof, and subject
to the FCC consent to the leasing arrangement created hereby, Lessor hereby
grants to the Lessee designated in the second column of Exhibit A the exclusive
right to use the applicable portion of the Leased Spectrum throughout the
applicable Term (as defined below) (collectively, the “Spectrum Usage Rights”).
The Spectrum Usage Rights granted hereunder are intended to and do convey de
facto control over the Leased Spectrum to Lessees, and the right to take all
actions that each Lessee deems necessary or desirable in the operation of its
business during the Term. The Parties intend this Lease Agreement to create a
short-term de facto transfer leasing arrangement within the meaning of Section
1.9035 of the FCC’s Rules (47 C.F.R. § 1.9035). The spectrum leasing arrangement
created hereby is not an assignment, sale, or transfer of the FCC Licenses.
Neither Lessee shall hold itself out to the public as the holder of the FCC




--------------------------------------------------------------------------------




Licenses and shall not hold itself out as an FCC licensee by virtue of its
having entered into the spectrum leasing arrangement created hereby.


b.
Permitted Use/Regulatory Classification. The Spectrum Usage Rights granted
hereunder convey to Lessees the right to use the Leased Spectrum, so long as
such use or services are not currently or hereafter prohibited under the terms
and conditions of the FCC Licenses or the Communications Laws. Consistent with
this objective and except as otherwise set forth herein, the Spectrum Usage
Rights granted to Lessees include the right and obligation to take all actions
that either Lessee deems necessary or desirable to construct, test, maintain,
and operate a wireless system on the applicable Leased Spectrum in accordance
with the Communications Laws.



c.
Exclusivity. Throughout the Term, each Lessee will have the exclusive right to
use the applicable Leased Spectrum and exercise the associated Spectrum Usage
Rights granted herein, and Lessor will not enter into any other agreement
(including any agreement for the lease, partition, disaggregation, underlay use,
time sharing or similar document) with respect to the Leased Spectrum; provided,
however, that nothing in this Paragraph 1(c) is intended to, or shall restrict
or prohibit Lessor’s rights to transfer, sell, assign or encumber the FCC
Licenses, as a whole, subject only to Lessee’s rights under this Lease
Agreement.



2.
Obligations of Lessees.



a.
General Obligations. During the Term of this Lease Agreement, each Lessee shall
be obligated to:



i.
comply with the Communications Laws in operating wireless telecommunications
facilities using the Leased Spectrum;

ii.
satisfy all of the requirements imposed on lessees under short-term de facto
leasing arrangements under Section 1.9035 of the FCC’s Rules, including those
relating to responsibility for interactions with the FCC;

iii.
cooperate to address any interference-related matters arising from operation of
any wireless systems using the Leased Spectrum; and

iv.
promptly notify Lessor in writing in the event of any material violation of the
Communications Laws, or of the initiation of any litigation, investigation,
proceeding or inquiry with regard to such Lessee or any of its Leased Spectrum
by the FCC or any other governmental authority which, if adversely determined,
could reasonably be expected to have a materially adverse impact on any of such
Leased Spectrum. In the event that the FCC or other governmental authority
initiates an investigation or inquiry concerning either Lessee in connection
with this Lease Agreement, the Leased Spectrum or any of such Lessee’s actions
or operations hereunder, such Lessee will cooperate with Lessor, the FCC, or
other governmental authority.



b.
No Liens on Leased Spectrum. Lessees shall keep the Leased Spectrum free and
clear of all Liens and shall pay all assessments, filing or recording fees,
documentary stamp taxes, sales taxes, use taxes, personal property taxes, excise
taxes, including value added taxes, and all other federal, state or local taxes
(apart from any taxes on the overall net income or the overall net capital gains
of Lessor) which may now or hereafter be imposed on or with respect to the
leasing, rental, possession, use or


B-2

--------------------------------------------------------------------------------




operation of the Leased Spectrum by the Lessees, whether assessed to Lessor or
Lessees. Lessees will promptly notify Lessor of any Lien asserted against the
FCC Licenses or the Leased Spectrum during the Term. For the purposes of this
Section, the term “Lien” shall mean any charge, claim, encumbrance, lien,
pledge, security interest or right of others with respect to the Leased
Spectrum.


3.
Obligations of Lessor.



Lessor shall be obligated to maintain the validity and good standing of the FCC
Licenses in full force and effect throughout the applicable Term. Lessor will
promptly notify Lessees of the occurrence of litigation, investigation,
proceeding or inquiry that may be initiated against the Lessor by the FCC or any
governmental body which, if adversely determined, could reasonably be expected
to have a material impact on or result in a material change to the FCC Licenses,
or could reasonably be expected to have an material impact on Lessees’ ability
to utilize the Leased Spectrum. In the event that the FCC or other governmental
body initiates an investigation or inquiry concerning Lessor in connection with
this Lease Agreement or the FCC Licenses or any of Lessor’s performance rendered
hereunder, Lessor will cooperate with Lessees, the FCC, or other governmental
body.
4.
Control.



The Parties expressly acknowledge that this Lease Agreement is designed to
transfer de facto, but not de jure, control of the Leased Spectrum to Lessees
under the FCC Rules, in accordance with Sections 1.9010 and 1.9035 of the FCC’s
Rules (47 C.F.R. §§ 1.9010, 1.9035). This Lease Agreement (i) does not and will
not vest in Lessees, or constitute, create or have the effect of constituting or
creating, de jure control, direct or indirect, over Lessor or the FCC Licenses,
which ownership or control remains exclusively and at all times in the Lessor
and (ii) does not and will not constitute the transfer, assignment, or
disposition in any manner, voluntary or involuntary, directly or indirectly, of
the FCC Licenses or the transfer of control of the Lessor within the meaning of
Section 310(d) of the FCC Rules other than for spectrum leasing purposes. During
the Term, neither Lessee will take any action inconsistent with or contrary to
the Lessor’s de jure control, as that term is construed by the FCC, over the FCC
Licenses. During the Term, neither Lessee will hold itself out to the public as
the holder of the FCC License.
5.
Term; Termination.



a.
Term. Unless otherwise earlier terminated in accordance with this Lease
Agreement, the rights and obligations created under this Lease Agreement shall
commence on the Effective Date and expire: (i) for the lease of the B4 spectral
portion of License WPQL333 (1875-1880 and 1955-1960 MHz) to Richmond 20, on the
later of June 30, 2015 or thirty (30) days from the Effective Date (or such
lesser period of days as determined by Richmond 20 prior to Closing); (ii) for
the lease of License KNLG676 to NTELOS, on the later of June 30, 2015 or thirty
(30) days from the Effective Date (or such lesser period of days as determined
by NTELOS prior to Closing); and (iii) for the lease of the B3 spectral portion
of License WPQL333 (1870-1875 and 1950-1955 MHz) to Richmond 20, on the later of
November 15, 2015 or thirty (30) days from the Effective Date (or such lesser
period of days as determined by Richmond 20 prior to Closing) (each such period,
a “Term”). Lessees shall not have any rights to renew this lease or to hold over
and continue using the Leased Spectrum for any period of time after the end of
the applicable Term.




B-3

--------------------------------------------------------------------------------




b.
Termination Due to a Party’s Default. At the option of a non-defaulting Party,
this Lease Agreement may be terminated upon the material breach or default by
the other Party of its duties and obligations hereunder if such breach or
default shall continue for a period of thirty (30) consecutive days after such
Party's receipt of written notice thereof from the non-defaulting Party.



c.
Termination Due to FCC Action or Inaction. With respect to the portion of the
Leased Spectrum authorized under either of the FCC Licenses, this Lease
Agreement shall terminate automatically with respect to such spectrum upon any
order of the FCC revoking, canceling, or terminating either of the FCC Licenses
or the applicable Lessee’s rights hereunder.



d.
Effect of Termination. Upon termination of this Lease Agreement in whole or with
respect to a portion of the Leased Spectrum, all of Lessees’ right, title and
interest in and to that portion of the Leased Spectrum with respect to which
this Lease Agreement has terminated shall automatically revert to Lessor, and
the applicable Parties shall have no further obligations to each other hereunder
in respect of such FCC License or Leased Spectrum, provided, that termination
shall not relieve the Parties of liability for breach hereof. In the event of
termination of this Lease Agreement prior to the stated expiration date, Lessor
shall notify the FCC within ten days thereafter.



6.
Consideration.



a.
Lease Consideration. The Parties agree that the mutual consideration to which
they agreed in the License Purchase Agreement includes consideration for this
leasing arrangement. Consequently, Lessees shall not make any payment to Lessor
for the lease of the Leased Spectrum.



b.
Regulatory Fees. Lessees will be responsible for paying any and all required FCC
regulatory fees that become due with respect to the Leased Spectrum during the
Term. Lessor will be responsible for paying any and all required FCC regulatory
fees that become due with respect to the Leased Spectrum after the Term.



7.
Express Covenants and Agreements (FCC).



Notwithstanding anything contained herein to the contrary, the Parties agree
that the following FCC rule provisions will apply:


a.
Each Lessee must comply at all times with applicable rules set forth in the FCC
Rules, and this Lease Agreement may be revoked, cancelled, or terminated by
Lessor or by the FCC if such Lessee fails to comply with the applicable
requirements;



b.
If either FCC License is revoked, cancelled, terminated, or otherwise ceases to
be in effect, the applicable Lessee shall have no continuing authority or right
to use the portion of the Leased Spectrum covered by that FCC License unless
otherwise authorized by the FCC;



c.
The Lease Agreement is not an assignment, sale, or transfer of the FCC Licenses;



d.
The Lease Agreement will not be assigned to any entity that is ineligible or
unqualified to enter into a spectrum leasing arrangement under the FCC Rules;
and


B-4

--------------------------------------------------------------------------------






e.
Lessor will not consent to an assignment of this Lease Agreement unless such
assignment complies with applicable FCC Rules.



8.
Representations and Warranties.



a.
Representations of Both Parties. Each Party represents that (i) it is duly
organized and in good standing under the laws of the jurisdiction of its
organization; (ii) its execution and delivery of this Lease Agreement, and the
performance of its obligations hereunder, have been duly authorized by all
requisite action; (iii) it has duly executed and delivered this Lease Agreement;
(iv) this Lease Agreement constitutes its valid and binding agreement,
enforceable against such party in accordance with its terms; (v) its execution
and delivery of this Lease Agreement, and the performance of its obligations
hereunder, do not and will not (1) violate or conflict with, or result in a
breach or default under, (2) entitle any Person to modify, accelerate or
terminate any rights, remedies or other provisions of, or (3) require the
consent or approval of, or any notice to or filing with, any Person (other than
the FCC) under, (x) the constituent documents of such party, (y) any law, rule,
regulation, order, judgment or decree to which such party or its assets are
subject or (z) any instrument, agreement, arrangement or understanding by which
such party is bound; (vi) there are no actions, claims or other proceedings
pending or, to the knowledge of such party, threatened against such party that
seek to delay or enjoin the transactions contemplated hereby; and (vii) it
satisfies the eligibility and qualification requirements applicable to a holder
of the FCC Licenses under the Communications Act and applicable FCC rules and
policies.



b.
Additional Representations of Lessor.



i.
Lessor is the exclusive holder of the FCC Licenses, free and clear of all Liens,
and no other person has any right, title or interest in or to the FCC Licenses,
in each case except for arrangements that do not affect the Leased Spectrum or
Lessees’ Spectrum Usage Rights. None of the Leased Spectrum is subject to any
lease or other agreement or arrangement with any third party, including any
agreement giving any third party any right to use such spectrum.

ii.
There are no existing applications, petitions to deny or complaints or
proceedings pending or, to Lessor’s knowledge, threatened, before the FCC or any
other tribunal, governmental authority or regulatory agency which will or could
reasonably be expected to materially adversely affect the FCC Licenses, other
than proceedings affecting the wireless telecommunications industry or PCS
licenses or licensees generally. No governmental authority or regulatory agency
has, to Lessor’s knowledge, threatened to terminate or suspend the FCC Licenses.
There are no third party claims of any kind that have been asserted with respect
to the FCC Licenses. Lessor is not in violation or default, nor has it received
any notice of any claim of violation or default, with respect to the FCC
Licenses. No event has occurred that permits, or after notice or lapse of time
or both would permit, revocation or termination of the FCC Licenses or that will
or would reasonably be expected to result in any violation or default, claim of
violation or default or impairment of the rights of the holder of the FCC
Licenses.

iii.
Lessor is in compliance in all material respects with all laws, rules and
regulations applicable to the FCC Licenses, and Lessor has complied in all


B-5

--------------------------------------------------------------------------------




material respects with the terms and conditions of the FCC Licenses, except in
each case where non-compliance with any of the foregoing would not have a
material adverse effect on its ability to enter into this Lease Agreement or
perform its obligations hereunder. Lessor has not received written notice of any
complaint or order filed alleging any material non-compliance with respect to
any such laws, rules or regulations, in each case (1) to the extent applicable
to the FCC Licenses and (2) except as would not have a material adverse effect
on Lessor’s ability to enter into this Lease Agreement or perform its
obligations hereunder.
iv.
The FCC Licenses are not subject to any conditions other than those imposed by
the FCC Rules upon the wireless communications services industry generally or
upon PCS licenses or licensees generally. .



9.
Regulatory Compliance.



a.
The Parties must comply at all times with applicable rules set forth in
Chapter I of Title 47 of the Code of Federal Regulations and with all other
applicable laws. If one party ceases to be compliance in any material respect
with applicable FCC rules or policies or with any other applicable law, or
receives a notice from the FCC or any other governmental body claiming that such
party is not in compliance with any such rule or applicable law such party shall
promptly notify, or deliver a copy of such notice to, the other party.



b.
If either Lessee fails to perform in any material aspect of its obligations
under this Lease Agreement or applicable FCC rules and policies in respect of
the Leased Spectrum, Lessor may, but shall have no obligation to, with notice to
such Lessee, perform any act or make any payment that Lessor deems necessary for
the maintenance and preservation of the FCC Licenses and Lessor’s ownership
thereof.



10.
Indemnification.



a.
Indemnification by Lessees. Lessees jointly and severally shall indemnify and
hold harmless Lessor and its owners, managers, directors, officers, employees
and agents (the “Lessor Indemnified Persons”) from and against any and all
demands, claims, losses, liabilities, actions or causes of action, assessments,
actual damages (but excluding consequential damages), fines, taxes (including,
without limitation, excise and penalty taxes), penalties, reasonable costs and
expenses (including, without limitation, interest, reasonable expenses of
investigation, reasonable fees and disbursements of counsel, accountants and
other experts, whether such reasonable fees and disbursements of counsel,
accountants and other experts relate to claims, actions or causes of action
asserted by any Lessor Indemnified Person against Lessees or asserted by third
Parties) (collectively “Losses”), incurred or suffered by Lessor or any Lessor
Indemnified Person arising out of, in connection with or relating to (a) any
breach of any of the representations or warranties made by either Lessee in this
Agreement, (b) any failure by either Lessee to perform any of its covenants or
agreements contained in this Agreement, or (c) any claims by third parties
arising out of, in connection with or relating to either Lessee’s operations on
the Leased Spectrum during the Term.




B-6

--------------------------------------------------------------------------------




b.
Indemnification by Lessor. Lessor shall indemnify and hold harmless each Lessee
and its shareholders, directors, officers, employees and agents (the “Lessee
Indemnified Persons”) from and against any and all Losses incurred or suffered
by such Lessee or any Lessee Indemnified Person arising out of, in connection
with or relating to (a) any breach of any of the representations or warranties
made by Lessor in this Agreement, (b) any failure by Lessor to perform any of
its covenants or agreements contained in this Agreement, or (c) any claims by
third parties arising out of, in connection with or relating to the ownership or
operation of the FCC Licenses during the Term.



c.
Remedies. Notwithstanding any provisions of this Lease Agreement to the
contrary, each of the Parties acknowledges and agrees that the FCC Licenses and
the Leased Spectrum are unique and that remedies at law, including monetary
damages, will be inadequate in the event of a breach by it in the performance of
its obligations under this Agreement. Accordingly, the Parties agree that in the
event of any such breach, the non-breaching Party shall (subject to any defenses
available to the breaching Party other than the possible adequacy of remedies at
law) be entitled to a decree of specific performance pursuant to which the
breaching Party is ordered to affirmatively carry out its pre-closing
obligations under this Agreement, subject to the conditions of this Agreement.
The foregoing shall not be deemed to be or construed as a waiver or election of
remedies by the non-breaching Party and the non-breaching Party expressly
reserves any and all rights and remedies available to the non-breaching Party at
law or in equity in the event of any breach or default by the breaching Party
under this Agreement.

d.
No Consequential Damages. In no event shall either Party be liable for indirect,
special, consequential or punitive damages arising out of a breach of this
Agreement, even if advised at the time of breach of the possibility of such
damages, except where the damages are awarded to a third party by final,
non-appealable order in a claim or action against which a Party to this
Agreement has a specific obligation to indemnify the other Party to this
Agreement.



11.
Miscellaneous.



a.
Assignment. Any Party may assign its rights and obligations hereunder to any
Affiliate or any successor of all or substantially all of its business by way of
merger, consolidation, liquidation, purchase of assets of such Party or other
form of acquisition or other form of reorganization; provided that no such
assignment shall relieve any Party of any of its obligations to any other Party
hereunder.



b.
Notices. All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given or made (i) upon delivery if delivered
personally (by courier service or otherwise) to the address provided in this
Section 11(e), or (ii) if delivered by facsimile transmission to the facsimile
number provided in this Section 11(e), when receipt of transmission has been
orally confirmed by the receiving party (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 11(e)), in each
case to the applicable addresses set forth below (or such other address which
either Party hereto may from time to time specify). Any notice of breach shall
be prominently labeled as “Notice of Breach of Contract.” Any Party from time to
time may change its address, facsimile number or other information for the


B-7

--------------------------------------------------------------------------------




purpose of notices to that Party by giving notice specifying such change to the
other Party.


If to Lessor:


T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, Washington 98006
Attention: General Counsel
Phone: (425) 383-4000
Fax: (425) 383-7040


With a copy (which will not constitute notice):
T-Mobile USA, Inc.
12920 SE 38th Street
Bellevue, Washington 98006
Attention: Vice President, Corporate Development
Phone: (425) 383-4000
Fax: (425) 383-7040


If to Lessee:


c/o NTELOS Inc.
1154 Shenandoah Village Drive
Waynesboro, Virginia 22980
Attention: General Counsel
Phone: (540) 946-2500
Fax: (540) 941-4305
   
With a copy (which will not constitute notice):


c/o NTELOS Inc.
1154 Shenandoah Village Drive
Waynesboro, Virginia 22980
Attention: SVP, Corporate Development
Phone: (540) 946-2500
Fax: (540) 941-4305


Copies of all notices or other communications (which shall not constitute notice
hereunder) shall be sent simultaneously to counsel designated by the Parties by
written notice.
c.
Applicable Law. This Lease Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law principles thereof.



d.
Entire Agreement; Amendment and Waivers. This Lease Agreement constitutes the
entire agreement between the Parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. Any provision of this Lease Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed, in the


B-8

--------------------------------------------------------------------------------




case of an amendment, by Lessor and Lessees, or in the case of a waiver, by the
Party against whom the waiver is to be effective. No failure or delay by either
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.


e.
Counterparts. This Lease Agreement may be executed and delivered in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



f.
Invalidity. In the event that any one or more of the provisions contained in
this Lease Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Lease Agreement or any other such
instrument and such provision will be ineffective only to the extent of such
invalidity, illegality or unenforceability, unless the consummation of the
transactions contemplated hereby is adversely affected thereby. Upon such
determination that a particular provision or term is invalid or unenforceable,
the Parties shall negotiate in good faith to modify this Lease Agreement so as
to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transaction contemplated hereby is
fulfilled to the greatest extent possible.



g.
Headings. The headings of the sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Lease Agreement.



h.
Expenses. The Parties shall bear their respective expenses (including, but not
limited to, all compensation and expenses of counsel, financial advisors,
consultants, actuaries and independent accountants) incurred in connection with
this Lease Agreement.



i.
Waiver of Jury Trial. Each Party hereby waives to the fullest extent permitted
by applicable law any right it may have to a trial by jury in respect of any
action, suit or proceeding arising out of or relating to this Lease Agreement.



j.
No Joint Venture. Nothing in this Lease Agreement shall be construed to render
Lessor and Lessees partners or joint venturers or to impose upon any of them any
liability as such. Additionally, nothing in this Lease Agreement shall be
construed to render either Lessee (including any of its employees or
contractors) an agent or employee of Lessor, or render Lessor (including any of
its employees or contractors) an agent or employee of either Lessee.



[remainder of page intentionally left blank - signature page follows]

B-9

--------------------------------------------------------------------------------






SHORT-TERM DE FACTO TRANSFER SPECTRUM LEASE AGREEMENT -
Signature Page




IN WITNESS WHEREOF, the parties have duly executed this Lease Agreement as of
the date first above written.




LESSOR:
T-MOBILE LICENSE LLC




By:_____________________________________
Name:
Title:






LESSEES:
RICHMOND 20 MHZ, LLC


By:_____________________________________
Name:
Title:


NTELOS INC.


By:_____________________________________
Name:
Title:



B-10

--------------------------------------------------------------------------------




EXHIBIT A
FCC LICENSES AND LEASED SPECTRUM


FCC Call Sign
Lessee
Leased Area/Counties
Channel Block(s)/Leased Frequencies (MHz)
WPQL333
Richmond 20 MHz, LLC
MTA023-Richmond-Norfolk (partial), including all 27 counties in
BTA324-Norfolk-Virginia Beach-Newport News-Hampton, VA, including NC Counties of
Camden, Chowan, Currituck, Dare, Gates, Hertford, Pasquotank and Perquimans and
VA Counties of Accomack, Gloucester, Isle of Wight, James City, Mathews,
Northampton, Southampton, Surry, York, Chesapeake City, Franklin City, Hampton
City, Newport News City, Norfolk City, Poquoson City, Portsmouth City, Suffolk
City, Virginia Beach City and Williamsburgh City;
30 of 32 counties in BTA374 Richmond-Petersburg, VA, including VA Counties of
Amelia, Charles City, Charlotte, Chesterfield, Cumberland, Dinwiddie, Essex,
Goochland, Greensville, Hanover, Henrico, King and Queen, King William,
Lancaster, Louisa, Lunenburg, Middlesex, New Kent, Northumberland, Nottoway,
Powhatan, Prince Edward, Prince George, Richmond, Sussex, Colonial Heights City,
Emporia City, Hopewell City, Petersburg City and Richmond City
(entire area of WPQL333)
B3, B4/1870-1880 MHz &
1950-1960 MHz
(full spectrum of WPQL333)
KNLG676
NTELOS Inc.
BTA156-Fredericksburg, VA, including all counties in BTA156-Fredericksburg, VA,
including VA Counties of Caroline, King George, Spotsylvania, Westmoreland and
Fredericksburg City
(entire area of KNLG676)
E/1885-1890 MHz &
1965-1970 MHz
(full spectrum of KNLG676)




